Title: To Benjamin Franklin from Jean Banchars & Cie., 27 December 1777: résumé
From: Banchars, Jean, & Cie.
To: Franklin, Benjamin


<Prague, December 27, 1777, in French: We offer you the services of our glassworks. They turn out glass for windows, the table, wine bottles, mirrors and frames, floors, chandeliers, and for ornamenting carved wood and ironwork. We export through Hamburg to the Mediterranean and the north as well as to Spain, and should be glad of your orders together with specifications of what you want. Here is a sample of very good cloth priced at 5.12 l.t. the ell.>
